t c memo united_states tax_court clyde e owens and marie w owens petitioners v commissioner of internal revenue respondent janet l feltrinelli petitioner v commissioner of internal revenue respondent docket nos filed date clyde e owens marie w owens and janet l feltrinelli pro_se amy a campbell and lawrence b austin for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioners are liable for income_tax deficiencies and penalties as follows clyde e owens and marie w owens deficiency dollar_figure big_number accuracy-related_penalty dollar_figure big_number janet l feltrinelli deficiency dollar_figure big_number accuracy-related_penalty dollar_figure big_number year year after concessions we must decide the following issues whether respondent violated petitioners' constitutional rights in these cases we hold that respondent did not whether petitioners' documentary_evidence was properly excluded because petitioners failed to comply with the court's orders to identify in writing and exchange that evidence with respondent we hold that it was whether respondent's determination of petitioners' income_tax deficiency is correct we hold that it is except as conceded by respondent whether petitioners are liable for self-employment_tax we hold that they are whether petitioners are liable for the accuracy-related_penalty for negligence or intentional disregard of the rules or regulations for and we hold that they are section references are to the internal_revenue_code in effect in the years in issue rule references are to the tax_court rules_of_practice and procedure i findings_of_fact a petitioner sec_1 mr and mrs owens petitioners clyde eugene owens mr owens and marie w owens mrs owens are married and lived in tallapoosa georgia when they filed their petition in these cases they have four children bryan dawn elaine and jason dawn was married and lived with her husband in and at the time of trial mr owens had been in business for years he and mrs owens were self-employed in and they operated the big o truck stop and burger chick a fast food restaurant described further below at paragraph i-b-4 mr and mrs owens owned the land on which the businesses were located they hoped to build a motel on their land they had a sign that said they would open a motel there in in and they had grapevines and had on their property what they called a vineyard master house not otherwise described in the record the vines began to die in mrs owens borrowed dollar_figure from liberty savings bank on date the interest on that loan was dollar_figure in mr and mrs owens were required to have life_insurance to get an sba loan during the years in issue they owned two cars a lincoln and a pontiac sunbird during those years they also owned a low boy trailer a white tractor and a tanker truck ms feltrinelli petitioner janet l feltrinelli ms feltrinelli lived in tallapoosa georgia when she filed her petition in these cases in and she was a self-employed single parent of a young child b petitioners' businesse sec_1 background in and mr owens operated big o truck stop ms feltrinelli operated big o barbecue and mrs owens operated burger chick big o truck stop and big o barbecue are in the same building mr owens and ms feltrinelli each have an office in the building in which the big o businesses are located mrs owens has an office in the owens' residence mr and mrs owens deducted some of their residential utilities expenses as a business_expense petitioners worked hours a week at the businesses they did everything required to operate the businesses such as make sales keep records take out the garbage and clean the restrooms the big o truck stop mr owens bought gasoline and diesel_fuel from murphy oil hauled it to big o truck stop and sold it to the public mr owens also sold beer and ice at big o truck stop big o truck stop competes with larger establishments like nobels chevron and robinson's mr owens made all of the business decisions for big o truck stop he did not receive a salary for managing big o truck stop the bank account that mr owens used for big o truck stop was in the name of mr owens jason owens and bryan owens doing business as big-o the sign advertising big o truck stop said owens' big-o barbecue truck stop telephone calls to big o truck stop were answered owens mr and mrs owens reported truck lift and tire change income as part of the income for big o truck stop on their and returns big o barbecue big o barbecue was located with big o truck stop ms feltrinelli sold barbecue and sandwiches at big o barbecue burger chick mr and mrs owens owned burger chick a fast food retail business that operated from a trailer in and burger chick competed with a mcdonalds and a hardees mrs owens employed students to work part time to hours a week mrs owens wrote checks for utilities in totaling dollar_figure on burger chick's account her children wrote two checks totaling dollar_figure the combined gross_income of big o truck stop big o barbecue and burger chick was between dollar_figure and dollar_figure million er year in the years in issue petitioners' supplies most of petitioners' suppliers deliver once a week mr and mrs owens do not have much storage room at the businesses they sometimes used their cars to buy supplies and food for their businesses walker meat in carrolton delivers meat to petitioners once or twice a year petitioners go to walker meat to get meat at other times they go to the grocery store to get items such as cheese and mayonnaise when necessary they usually pay cash for these items ms feltrinelli sometimes used her car to go to sam's club to get pork and barbecue for big o barbecue c petitioners' income_tax returns robert h king king a self-employed accountant prepared mr and mrs owens' and ms feltrinelli's and income_tax returns the owens gave king the information he used to prepare their returns on their schedules c for and mr and mrs owens reported that their businesses were burger chick - vineyard - towing service they did not refer to big o truck stop mr and mrs owens reported as income receipts from a towing service not otherwise described in the record mr and mrs owens deducted dollar_figure for to maintain their grapevines they never had a profit from their grapevines on their schedule c mr and mrs owens deducted payments totaling dollar_figure for and dollar_figure for to their children bryan dawn and elaine for their college education the owens' children did some work as needed for their parents' businesses mr and mrs owens did not keep records of their children's work in their businesses mr and mrs owens reported that they were liable for income_tax of dollar_figure for and dollar_figure for ms feltrinelli attached a schedule c to her return she described the business as gas oil and food restaurant and reported that the business name was big o d petitioners' audit and the notices of deficiency revenue_agent ken mcever mcever audited petitioners' returns for the years in issue respondent determined deficiencies in part because petitioners were not entitled to or could not substantiate certain deductions respondent also determined that the income and expenses attributable to big o truck stop should be reallocated under sec_482 from ms feltrinelli to mr and mrs owens respondent determined that petitioners' tax returns should be changed as follows mr and mrs owens dollar_figure big_number big_number big_number adjustments to income expenses dependency_exemption schedule c expenses franchise fee income sec_482 allocation truck wash truck lift truck changer sale of alcoholic beverages cost_of_goods_sold - alcoholic beverages self-employment_tax deduction total dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure on brief respondent conceded that the adjustments under sec_482 do not apply ms feltrinelli adjustments to income expenses car and truck expenses franchise fee income sec_482 allocation self-employment_tax deduction total dollar_figure big_number dollar_figure dollar_figure big_number big_number big_number dollar_figure mr and mrs owens reported that their cost_of_goods_sold and business_expenses were dollar_figure in and dollar_figure in respondent allowed dollar_figure for and dollar_figure for for those items ms feltrinelli reported that she had gross_receipts of dollar_figure in and dollar_figure in respondent determined that her gross_receipts were dollar_figure in and dollar_figure in ms feltrinelli claimed that her total cost_of_goods_sold and business_expenses were dollar_figure in and dollar_figure in respondent allowed dollar_figure in and dollar_figure in e partial trial pretrial activities these cases were calendared for trial at the sessions in atlanta georgia beginning on date for mr and mrs owens and on date for ms feltrinelli the court's standing_pretrial_order was attached to the court's orders setting the cases for trial it provides that any documents or materials which a party expects to use at trial except to impeach but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the standing_pretrial_order also notified the parties that the court may refuse to receive in evidence any document or material not stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown shortly before trial petitioners moved for a continuance to give them more time to get records from third parties petitioners' motion was granted the court again served the standing_pretrial_order on the parties on date and reset these cases for trial at the session beginning date on date petitioners filed a second motion to continue petitioners' motion was granted in their second motion to continue petitioners alleged that respondent's agents had acted improperly during the audit the court again served the court's standing_pretrial_order on date and reset the cases for trial at the session beginning on date respondent proposed stipulated findings_of_fact to petitioners petitioners did not respond respondent filed a motion for the court to order petitioners to show cause why respondent's proposed stipulation of facts should not be deemed admitted the court ordered petitioners to show cause by date on date petitioners filed their third motion to continue in it they again said that they needed more time to prepare for trial on date the court denied petitioners' motion on date petitioners filed a response to the court's order to show cause in which they admitted or denied most of the stipulations that respondent proposed on date the court deemed some of the paragraphs to which petitioners did not respond admitted and others denied on date petitioners filed their fourth motion to continue in it they again stated that they needed more time to prepare and again alleged that respondent's agents' conduct had been improper the court denied petitioners' motion partial trial petitioners filed a pretrial memorandum in which they criticized mcever alleged that respondent had a personal vendetta against them and alleged that respondent had violated their rights under the u s constitution and various civil rights acts petitioners were present for trial in date the partial trial lawrence b austin mr austin represented respondent at the partial trial mr owens repeated the allegations made in petitioners' pretrial memorandum petitioners brought many documents with them to trial however the documents were disorganized and had not been exchanged as required by the three standing pretrial orders previously served on petitioners petitioners testified and offered into evidence some documents which they had not exchanged before trial ms feltrinelli had major surgery about a month before the partial trial at the start of the trial the court asked ms feltrinelli if she felt like she could go ahead with the trial ms feltrinelli said that she thought that she could however she became very uncomfortable during the trial the court halted the trial because it could not be completed in the time available and because ms feltrinelli did not feel well the court asked respondent's agent dorothy poole poole to meet with mrs owens and ms feltrinelli later to review petitioners' documents to try to settle the cases respondent's agent's meeting with petitioners several months after the partial trial poole met with mrs owens and ms feltrinelli they met for hours over days poole reviewed documents that mrs owens and ms feltrinelli provided poole listed the documents that she saw and gave a copy of the list to mr owens and mr austin the parties agreed that petitioners would bring the documents to a conference with mr austin and appeals officer harry neville where they could be photocopied that conference was never held for reasons not stated in the record f further trial exchange of documents on date these cases were again set for trial at the next regular session of the court in atlanta georgia we again attached the standing_pretrial_order as described above see paragraph i-e-1 in an attempt to ensure that the cases were ready for trial and to prevent recurrence of the problems just described the court issued orders on july july july and date requiring the parties to state their position on each issue in the notice_of_deficiency identify in writing documents to be used at trial exchange documents stipulate to them and file pretrial memoranda earlier than required by the standing_pretrial_order respondent complied with the court's orders petitioners did not petitioners argued that respondent's agents had harassed them petitioners attached copies of court orders various motions filed by petitioners documents related to ms feltrinelli's date surgery petitioners' tax returns for the years in issue the notices of deficiency a campaign advertisement of mr owens attacking the internal_revenue_service irs copies of checks that mrs owens wrote to the irs in date date date and illegible month and that ms feltrinelli wrote in date copies of quarterly federal excise_tax returns for september and date and various documents concerning a levy in date at the time of trial petitioners had not identified or exchanged any other documents they would offer into evidence at trial trial at trial mr owens continued to criticize respondent's agents he leveled several personal insults against respondent's agent mcever petitioners refused several requests from the court that they address issues raised by the notices of deficiency the court advised petitioners that the notices of deficiency are presumed to be correct and that they should try to meet their burden of proving that they are not correct mr owens said that he understood the court's instructions petitioners contended that respondent violated their rights under the 1st 4th 5th 7th 8th and 14th amendments to the u s constitution and various civil rights acts mr owens said that each petitioner should receive dollar_figure in damages petitioners sought to introduce into evidence a large quantity of documents that petitioners had not exchanged identified in writing or stipulated as required by the court's orders described above respondent's counsel did not object to the admission of documents if poole had seen them at her meeting with mrs owens and ms feltrinelli petitioners could not provide those documents at that time because they could not identify which of the materials they brought to trial poole had seen thus the court told petitioners that it would admit into evidence documents that poole had seen if petitioners served copies of them on the court and respondent's counsel within days after the trial ii opinion respondent's determinations in the notices of deficiency are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 a petitioners' constitutional and other contentions petitioners contend that respondent's agents have been abusive to petitioners and that respondent has violated several of petitioners' rights under the u s constitution and civil rights acts of and events before and during the audit petitioners contend that respondent's agents were abusive to them before and during the audit of these cases petitioners contend that respondent's agents had a personal vendetta against them mr owens testified that he had a confrontation with an respondent did not object to the admission of these documents under this procedure irs agent for which mr owens was indicted tried and acquitted in mr owens also testified that the irs seized more than dollar_figure from ms feltrinelli on dates not specified in the record petitioners contend that respondent's agents acted improperly during the audit petitioners criticized respondent's original auditor and charged that mcever and mcgovern an otherwise unidentified person conspired against mr owens and ms feltrinelli to deprive them of their records mr owens offered no meaningful details about or corroboration of his claims petitioners have not shown that respondent's agents were abusive to them acted improperly or had a vendetta against them in any way petitioners' constitutional and civil rights petitioners contend that they are entitled to relief from liability for the income_tax deficiencies and penalties at issue in these cases because respondent violated their rights under the 1st 4th 5th 7th 8th and 14th amendments to the u s constitution and various civil rights acts petitioners contend that respondent violated their rights under the 1st amendment of the u s constitution by retaliating against mr owens because he pledged in his congressional campaign to place the burden_of_proof in tax cases on the irs petitioners contend that their right to be secure in their papers and protected against unreasonable search and seizures under the 4th amendment to the u s constitution were violated because someone trashed the offices at the big o businesses in and and that respondent seized their bank accounts more than times petitioners contend that their 5th amendment guarantee against double_jeopardy was violated because we had the february partial trial and the october trial that their 7th amendment right to a trial by jury has been violated that their experiences in this case have been cruel and unusual punishment in violation of the 8th amendment and that respondent deprived them of life liberty or property in violation of the 14th amendment petitioners also make vague allegations that respondent violated their civil rights and contend that each of them should receive dollar_figure in damages and dollar_figure in tax_credits petitioners offer no reasons or authority to support these claims they have no bona_fide basis for their positions petitioners' vague and unsubstantiated allegations do not persuade us that they are entitled to relief from liability for the prohibition against double_jeopardy does not apply in civil cases or bar the procedure we followed 98_tc_165 tax_court petitioners have no right to a jury trial 576_f2d_70 5th cir affg tcmemo_1977_220 petitioners do not explain why they claimed more damages on brief than the amount mr owens claimed at trial dollar_figure the income_tax deficiencies and penalties at issue in these cases b exclusion of evidence petitioners offered documents into evidence at the further trial that they had not exchanged or identified in writing as required by our standing pretrial orders dated april august and date and other orders dated july july july and date we did not admit the documents into evidence petitioners contend that it is unfair to exclude the evidence that they offered we disagree petitioners do not deny receiving any of these orders mr owens testified that he understood that the court required the parties to identify the documents in writing and exchange them before trial petitioners do not claim that they tried to comply with these orders materials not provided in compliance with our pretrial orders may be excluded from evidence 77_f3d_637 2d cir exclusion of documents because they were not exchanged as required by the standing_pretrial_order is particularly justified if they are complex and voluminous as here see kodak v commissioner tcmemo_1991_485 affd without published opinion 14_f3d_47 3d cir we conclude that we properly sustained respondent's objection we admitted the documents into evidence that petitioners had shown to poole those documents do not establish that petitioners had less income or more deductions or cost_of_goods_sold than respondent had allowed as a result of poole's meetings with petitioners the amounts of deductions and cost of goods that petitioners substantiated in those documents are less than respondent allowed and those documents do not show that petitioners had less income than respondent determined petitioners contend that the court gave respondent the power to decide what documents were admissible in evidence we disagree although not required to do so respondent did not object to the admission of certain documents that petitioners had failed to exchange and identify in writing before trial as required by several court orders petitioners contend that the court allowed respondent to be late many times but repeatedly denied requests by petitioners we disagree the court granted two of petitioners' motions to continue and one of respondent's motions to file a trial memorandum when respondent substituted counsel in these cases at trial petitioners questioned whether sec_7522 has any bearing on these cases sec_7522 requires that respondent describe in a notice_of_deficiency the basis for and identify the amounts of tax due interest and any additional_amounts additions to tax and assessable_penalties sec_7522 and b the notices of deficiency at issue here complied with sec_7522 they include a clear written explanation for each adjustment that respondent made and they identify the amounts of tax interest and penalties due petitioners have only themselves to blame for their difficulties in these cases they had many opportunities to exchange evidence with respondent as required by our orders petitioners seemed to think that insulting respondent's agents would enhance their chance of prevailing and excuse their failure to take steps necessary to fully present their cases on the merits c whether respondent's determination should be sustained whether petitioners had less income than determined by respondent petitioners contend that they had less income than respondent determined mr owens testified generally that the big o businesses did not generate as much income as respondent determined and that the big o businesses were small and competed with larger firms he did not give any information to support his conclusionary claims mrs owens testified briefly her testimony did not show that respondent's determination was incorrect ms feltrinelli did not testify we sustain respondent's determination about the amount of income petitioners received in and except as conceded by respondent whether petitioners had more deductions or cost_of_goods_sold than allowed by respondent respondent's agent audited petitioners in these cases and allowed deductions and cost_of_goods_sold to the extent substantiated by petitioners petitioners contend that they may deduct more than respondent allowed a deductions for the owens' vineyard mr and mrs owens contend that they may deduct dollar_figure for vineyard upkeep in we disagree mr and mrs owens had no records for this activity and no experience in the business there is no evidence how they conducted this activity mr and mrs owens denied that they made wine there is no evidence that the vineyards produced any income mr and mrs owens did not show that their vineyard was an activity for profit b franchise payment petitioners contend that mr owens orally gave ms feltrinelli a franchise to operate big o truck stop petitioners contend that ms feltrinelli made a dollar_figure franchise payment to mr owens in the years in issue other than mr owens' testimony there is no evidence that ms feltrinelli paid dollar_figure to the owens in or the signs telephone-answering procedure and bank accounts suggest that mr owens owned and operated big o truck stop petitioners have failed to prove ms feltrinelli paid a dollar_figure franchise fee to the owens in or c payments for the owens' children's college education mr and mrs owens contend that they may deduct dollar_figure in and dollar_figure in that they gave to their children to go to college mr and mrs owens testified generally that their children worked as needed for their businesses mr and mrs owens did not keep records of this work we conclude that mr and mrs owens may not deduct these amounts d other claimed deductions and cost_of_goods_sold there is no evidence to support petitioners' contentions that they may deduct more than respondent allowed for charitable_contributions wages for part-time help utilities insurance interest and taxes a tractor a low boy trailer a tanker truck and car and truck expenses or that their cost_of_goods_sold was more than respondent allowed mrs owens testified that she lost some of the truck expense and car deduction records for the years in issue but petitioners did not offer enough other evidence to show that they may deduct these items respondent conceded that petitioners may deduct some items based on statements by petitioners for example respondent concedes that petitioners may deduct some payments for utilities goods and supplies and employees' wages we conclude that petitioners did not establish their right to more deductions or cost_of_goods_sold than respondent allowed for and d self-employment_tax respondent determined that petitioners are liable for self- employment_tax under sec_1401 and that they may deduct one- half of the self-employment_tax they paid under sec_164 petitioners concede that they were each self-employed we sustain respondent's determination on this issue e whether petitioners are liable for the accuracy-related_penalty under sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty for negligence for and under sec_6662 and c petitioners contend that they are not liable for the accuracy-related_penalty for negligence we disagree taxpayers are liable for a penalty equal to percent of the part of the underpayment to which sec_6662 applies sec_6662 negligence is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 for purposes of sec_6662 negligence is a failure to reasonably attempt to comply with the internal_revenue_code sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part of the underpayment and that the taxpayer acted in good_faith based on the facts and circumstances sec_6664 failure to keep adequate_records is evidence of negligence 380_f2d_509 5th cir affg tcmemo_1964_303 73_tc_980 petitioners bear the burden of proving that they were not negligent rule a they did not do so they did not show that they had good_faith or reasonable_cause ms feltrinelli concedes that her records were inadequate petitioners did not show that they were not negligent petitioners contend that they are not liable for the accuracy-related_penalty for negligence because they do not owe taxes we disagree for reasons stated above we conclude that petitioners are liable for the accuracy-related_penalty for negligence for and under sec_6662 and c and that each petitioner's understatement for each year in issue is due to negligence to reflect concessions and the foregoing decisions will be entered under rule
